Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berglund (US 9,288,940) in view of Hayashi et al. (US 6,122,903).

Regarding claim 1, Berglund discloses in figs. 1-9:
A mower deck transport lock, comprising 
a striker bracket 325 engaging a height of cut stop 315 having a plurality of height of cut positions;
a transport lock bar 415 adjacent the height of cut stop; the striker bracket engaging the transport lock pin at a transport lock position above the plurality of height of cut positions; and 
a transport lock disengagement actuator 420 disengaging the transport lock pin from the striker bracket.
While Berglund disclose a transport lock bar instead of a transport lock pin, Hayashi teaches that it is old and known to use a lock pin 20 to lock the position of a device (fig. 2; col. 4, ll. 1-2).

While the transport lock disengagement actuator 420 of Berglund disengages the transport lock pin by pulling on handle 435, rearranging the actuator such that its parts (at least handle 435, spring 425, unnumbered linkage engaging lock 415; see fig. 6) are actuated through the opposite pushing motion when depressing handle 435 as a pedal would have been obvious to a person having ordinary skill in the art because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport lock of the combination of Berglund and Hayashi by rearranging the parts of the transport lock disengagement device to enable its comfortable use as a pedal since rearranging parts of an invention involves mere routine skill in the art and would have yielded predictable results.

Regarding claim 2, the combination of Berglund and Hayashi discloses:
	The mower deck transport lock of claim 1 wherein the transport lock pin 20 slides between a first position where the transport lock pin may be engaged by the striker bracket 325 (Berglund, fig. 7), and a second position where the transport lock pin is disengaged from the striker bracket (Berglund, fig. 6).

Regarding claim 3, the combination of Berglund and Hayashi discloses:
	The mower deck transport lock of claim 2 comprising a spring 425 biasing the transport lock pin towards the first position (Berglund, fig. 7).
Regarding claim 4, the combination of Berglund and Hayashi discloses:
	The mower deck transport lock of claim 2 wherein the transport lock disengagement pedal 435 may move the transport lock pin to the second position (Berglund, figs. 6 and 9).

Regarding claim 5, the combination of Berglund and Hayashi discloses:
	The mower deck transport lock of claim 1 wherein the striker bracket 325 has a cam surface 355, 360 that contacts the transport lock pin (Berglund, fig. 8).

Regarding claim 6, the combination of Berglund and Hayashi discloses:
	The mower deck transport lock of claim 1 wherein the height of cut stop 315 has a spiral surface with a plurality of steps 330 that the striker bracket contacts (Berglund, fig. 6).

Regarding claim 7, Berglund discloses in figs. 1-9: 
A mower deck transport lock, comprising:
a striker bracket 325 mounted to a rock shaft 230 to engage a height of cut support 315 at any of a plurality of height of cut positions; 
a transport lock bar 415 positioned adjacent the height of cut support and sliding between a first position and a second position; 
a spring 425 biasing the transport lock bar toward the first position and into engagement with the striker bracket to support the mower deck at a transport height above the plurality of height of cut positions (figs. 7 and 8); and 
a transport lock disengagement actuator 420 moving the transport lock bar to slide towards the second position to disengage the transport lock bar from the striker bracket (figs. 6 and 9).
While Berglund disclose a transport lock bar instead of a transport lock pin, Hayashi teaches that it is old and known to use a lock pin 20 to lock the position of a device (fig. 2; col. 4, ll. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport lock of Berglund to include a transport lock pin as taught by Hayashi to provide improved locking engagement.
While the transport lock disengagement actuator 420 of Berglund disengages the transport lock pin by pulling on handle 435, rearranging the actuator such that its parts (at least handle 435, spring 425, unnumbered linkage engaging lock 415; see fig. 6) are actuated through the opposite pushing motion when depressing handle 435 as a pedal would have been obvious to a person having ordinary skill in the art because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport lock of the combination of Berglund and Hayashi by rearranging the parts of the transport lock disengagement device to enable its comfortable use as a pedal since rearranging parts of an invention involves mere routine skill in the art and would have yielded predictable results.

Regarding claim 8, the combination of Berglund and Hayashi discloses:
The mower deck transport lock of claim 7 wherein the transport lock disengagement pedal 435 includes a support arm 415 that contact the transport lock pin 20.
While the combination of Berglund and Hayashi disclose one support arm instead of more than one, it would have been obvious to a person having ordinary skill in the art to duplicate the support arm to provide more than one support arm since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the support arm of the combination of Berglund and Hayashi to provide more than one more support arm to better support the lock pin since duplication the essential working parts involves only routine skill in the art. 

Regarding claim 9, the combination of Berglund and Hayashi discloses:
The mower deck transport lock of claim 7 wherein the striker bracket 325 includes a cam surface 355, 360 with a V-shaped depression, and the spring biases the transport lock pin toward a center of the V-shaped depression (Berglund, fig. 8).

Regarding claim 10, the combination of Berglund and Hayashi discloses:
The mower deck transport lock of claim 7 wherein the height of cut support 315 includes a plurality of steps 330 on a spiral surface (Berglund, fig. 5).

Regarding claim 11, the combination of Berglund and Hayashi discloses:
The mower deck transport lock of claim 7 further comprising a deck lift pedal 210 pivoting the rock shaft and disengaging the striker bracket from the height of cut support (Berglund, fig. 2).

Regarding claim 12, Berglund discloses in figs. 1-9: 
A mower deck transport lock, comprising:
a transport lock bar 415 moveable between a first position and a second position; 
the transport lock bar engaged by a striker bracket 325 to support a mower deck 170 at a transport height only when the transport lock bar is at the first position (fig. 8); and 
a transport lock disengagement actuator 420 moveable to push the transport lock bar to the second position (figs. 6 and 9).
While Berglund disclose a transport lock bar instead of a transport lock pin, Hayashi teaches that it is old and known to use a lock pin 20 to lock the position of a device (fig. 2; col. 4, ll. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport lock of Berglund to include a transport lock pin as taught by Hayashi to provide improved locking engagement.
While the transport lock disengagement actuator 420 of Berglund disengages the transport lock pin by pulling on handle 435, rearranging the actuator such that its parts (at least handle 435, spring 425, unnumbered linkage engaging lock 415; see fig. 6) are actuated through the opposite pushing motion when depressing handle 435 as a pedal would have been obvious to a person having ordinary skill in the art because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport lock of the combination of Berglund and Hayashi by rearranging the parts of the transport lock disengagement device to enable its comfortable use as a pedal since rearranging parts of an invention involves mere routine skill in the art and would have yielded predictable results.

Regarding claim 13, the combination of Berglund and Hayashi discloses:
The mower deck transport lock of claim 12 further comprising a spring biasing 425 the transport lock to the first position (Berglund, fig. 7).
Regarding claim 14, the combination of Berglund and Hayashi discloses:
The mower deck transport lock of claim 12 wherein the striker bracket 325 has a cam surface 355, 360 engaging the transport lock pin (Berglund, fig. 8).

Regarding claim 16, the combination of Berglund and Hayashi discloses:
The mower deck transport lock of claim 12 wherein the striker bracket 325 is engageable with a spiral height of cut support 315 to hold the mower deck at any of a plurality of cutting heights below the transport height (Berglund, fig. 6).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents show the use of two foot pedals in mowers: US 2014/0260162; US 2008/0229725; US 2007/0271895.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI T NGUYEN whose telephone number is (571)272-7662.  The examiner can normally be reached on M-F, 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
mtn 4/24/2021